DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
 
Status of the Claims
Claims 1-31 are pending. Claims 1-22 are withdrawn. Claims 23, 26, 27 and 30 are amended. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 05/19/2022 containing amendments and remarks to the claims.
The objection to claim 30 for a minor informality is withdrawn due to amendments made to the claim.
The rejection of claims 23-31 under 35 U.S.C. 112(b) is withdrawn due to amendments made to the claims.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 05/19/2022, with respect to the rejection(s) of claims 23-31 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims to require an atomic ratio of a Ce4+ oxidation state to a Ce3+ oxidation state in the range of about 1.0 to about 1.2, which is a different and distinct range from the previously claimed “approximately 2”. The prior art of record does not disclose or reasonably suggest the instantly claimed range. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art. 
	The following is a modified rejection based on amendments made to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites “wherein an atomic ratio of a Ce4+ oxidation state to a Ce3+ oxidation state is from about 1.0 to about 1.2”. The range of “about 1.0 to about 1.2” is considered new matter that is not supported in the specification. The Examiner could not find support for the newly claimed range in the specification as a whole, even though the Applicant has alleged that support for the amendments could be found throughout the specification, including, for example, at page 9-10, and 15 of the originally filed specification. The single example in the specification directed to the Applicant’s claimed invention while provides information regarding the percentage of Ce4+ oxidation state and Ce3+ oxidation state has a ratio of a Ce4+ oxidation state to a Ce3+ oxidation state of approximately 1.188. The single example is not sufficient to support the claimed range of “about 1.0 to about 1.2”. It is not clear how the Applicant arrived at the claimed end points of the claimed range and how the single example supports the newly claimed range. As such, claim 23 is considered to fail to comply with the written description requirement. 
Claims 24-31 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 23. 
Claim 27 recites “wherein a content of Pt is from about 0.30 wt% to about 0.75 wt%”. The claimed range is considered new matter that is not supported in the specification. The Examiner could not find support for the newly claimed range in the specification. The only disclosures regarding the content of platinum are on page 5 in the description of Figure 1A-1F (0.5 wt% of Pt) and p. 9, line 1 (0.42 wt%). The two specific examples do not provide sufficient support for the claimed range of about 0.30 wt% to about 0.75 wt%. It is not clear how the Applicant arrived at the claimed end points of the claimed range and how the two specific embodiments supports the newly claimed range. As such, claim 27 is considered to fail to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (US 2019/0126252 A1), as evidenced by Aldrich (Cerium (IV) oxide – nanopowder Product Specification, obtained online, 2022).
In regards to claim 23, Nie discloses a catalyst comprising ceria impregnated with platinum atoms (Abstract; [0003]). Nie discloses that the ceria may be CeO2 (Aldrich #544841) ([0023]), wherein Aldrich #544841 is a cerium(IV) oxide (CeO2) nanopowder with a size of less than or equal to 25 nm as evidenced by Aldrich. T 
Nie does not appear to explicitly disclose that the catalyst has an atomic ratio of a Ce4+ oxidation state to a Ce3+ oxidation state is from about 1.0 to about 1.2. 
However, Nie discloses a similar process of preparing Pt impregnated CeO2 nanoparticles including calcining at temperatures greater than or equal to 800oC ([0006]; [0022]; Table 1) as disclosed by the Applicant (see page 4-5).  It is noted that the calcination of Nie is performed at temperatures greater than or equal to 800oC, which encompass temperatures of 1000oC, which the Applicant discloses as causing Pt dispersion and resulting in a single-atom species on CeO2 and an atomic ratio of Ce4+ oxidation state to Ce3+ oxidation state of approximately 1.188  (Table 1; page 10 of the Applicant’s specification). It follows that one of ordinary skill would reasonably conclude that with a similar process of preparing Pt impregnated CeO2 nanoparticles at overlapping calcination temperatures necessary to cause Ce3+ defects and full platinum oxidation, the catalyst of Nie would have similar properties as the claimed catalyst, absent evidence to the contrary. Therefore, it is asserted that one of ordinary skill in the art would have a reasonable expectation that the catalyst of Nie would have an atomic ratio of a Ce4+ oxidation state to a Ce3+ oxidation state in the range of about 1.0 to about 1.2 similarly as claimed. 

In regards to claims 24 and 25, Nie discloses impregnating Pt onto CeO2 nanoparticles (Abstract; Table 1). 

In regards to claim 26, Nie discloses that the platinum may be present only as Pt2+ atomically dispersed on the ceria support ([0005]; [0011]; [0030]; Figs. 3A-3D). 

In regards to claim 27, Nie discloses that the Pt may be present in a non-zero amount that is less than or equal to 3 wt% ([0006]; Claim 15). The claimed range overlaps the range taught by the prior art and is therefore considered prima facie obvious.

In regards to claim 28, Nie discloses that the Pt is in an oxidized form ([0026]) and discloses Pt2+ which is considered the oxidized form of Pt ([0011]; Figs. 3A-3D).

In regards to claim 29, Nie discloses that the ceria may be CeO2 (Aldrich #544841) ([0023]), wherein Aldrich #544841 is a cerium(IV) oxide (CeO2) nanopowder with a size of less than or equal to 25 nm as evidenced by Aldrich. As such, the catalyst particle size is considered to be less than or equal to 25 nm as the platinum atom is supported on the ceria. The claimed range overlaps the range taught by the prior art and is therefore considered prima facie obvious.

In regards to claim 30, Nie discloses that the catalyst may have a specific area within the range of 5 m2/g to 40 m2/g in Table 1. 

In regards to claim 31, Nie does not appear to explicitly disclose that the catalyst has binding energies in the range of 50 eV to 90 eV.
However, Nie discloses a similar process of preparing Pt impregnated CeO2 nanoparticles including calcining at temperatures greater than or equal to 800oC ([0006]; [0022]; Table 1) as disclosed by the Applicant (see page 4-5).  It is noted that the calcination of Nie is performed at temperatures greater than or equal to 800oC, which encompass temperatures of 1000oC, which the Applicant discloses as causing Pt dispersion and resulting in a single-atom species on CeO2 and an atomic ratio of Ce4+ oxidation state to Ce3+ oxidation state of approximately 1.188  (Table 1; page 10 of the Applicant’s specification). It follows that one of ordinary skill would reasonably conclude that with a similar process of preparing Pt impregnated CeO2 nanoparticles at overlapping calcination temperatures necessary to cause Ce3+ defects and full platinum oxidation, the catalyst of Nie would have similar properties as the claimed catalyst, absent evidence to the contrary. Therefore, it is asserted that one of ordinary skill in the art would have a reasonable expectation that the catalyst of Nie would have binding energies in a range of 50 eV to 90eV similarly as claimed.
Alternatively, it is noted that the binding energies in a range of 50 eV to 90 eV appear to be based on the presence of the Pt species as seen in Applicant’s Fig. 2C. As discussed above, the catalyst of Nie is considered to contain platinum and expected to have oxidized form of Pt. Therefore, it would be reasonable for one of ordinary skill in the art to conclude that the catalyst of Nie having similar Pt species would have similar binding energies, absent evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772